Name: Commission Regulation (EC) No 747/94 of 30 March 1994 establishing administration procedures for quantitative quotas on certain products originating in the people's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade;  tariff policy
 Date Published: nan

 31 . 3 . 94 Official Journal of the European Communities No L 87/83 COMMISSION REGULATION (EC) No 747/94 of 30 March 1994 establishing administration procedures for quantitative quotas on certain products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, whereas, however, the introduction of a Community system must ensure progressive access by non-traditional importers ; whereas the portion set aside for other appli ­ cants must make due allowance for the disparities in the above import arrangements in accordance with Article 6 (4) of Regulation (EC) No 520/94 ; whereas in the light of all these factors a balance must therefore be sought in determining the portion to be allocated to the two catego ­ ries of importers ;Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), and in particular Articles 2 (3) and 24 thereof, Whereas to qualify for the allocation of the part of the quota set aside for them, traditional importers must be able to demonstrate that during 1991 and 1992 they imported products originating in China covered by the quotas in question ; whereas these two years constitute an appropriate reference period for which full statistics are available showing normal trade flows for the products in question ; Whereas Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2) introduced quantitative quotas for certain products originating in the People's Republic of China listed in Annex II to that Regulation ; whereas the provisions of Regulation (EC) No 520/94 establishing a Community procedure for adminis ­ tering quantitative quotas are applicable to those quotas ; Whereas for the portion set aside for other importers and allocated on a 'first come, first serve' basis , allowance must be made in setting the predetermined quantity which each importer may obtain for the need to assign economi ­ cally significant quantities having regard to the nature of commercial practice for the product concerned, while at the same time remaining accessible to small importers ; Whereas the Commission accordingly adopted Regulation (EC) No 738/94 (J) laying down general rules for the implementation of Regulation (EC) No 520/94 ; whereas these provisions apply to the administration of the above quotas subject to the provisions of this Regulation ; Whereas after examination of the different administrative methods provided for by that Regulation, the method based on traditional trade flows should be adopted ; whereas under this method quotas are divided into two portions, one of which is reserved for traditional impor ­ ters and the other for other applicants ; Whereas for the purpose of quota allocation, a time limit must be set for the submission of licence applications by traditional and other importers, taking account of the need to ensure simple, clear and effective administration of quotas ; whereas the initial procedure for making allo ­ cations to other applicants should be implemented by stages ; Whereas this method should ensure a smooth transition between the previous system, which was marked by dispa ­ rities between the Member States' import arrangements for the products concerned, and the uniform system resul ­ ting from the introduction of the Community quotas in question ; Whereas with a view to optimum use of quotas, licence applications for imports of footwear, under quotas which refer to several CN headings, must specify the quantities required for each CN heading ; Whereas this method takes account of the traditional import trade flows formed under the previous system ; Whereas the Member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94 ; whereas the information about tradi ­ tional importers' previous imports must be broken down (') OJ No L 66, 10. 3 . 1994, p. 1 . (4 OJ No L 67, 10. 3 . 1994, p. 89. (3) See page 47 of this Official Journal . No L 87/84 Official Journal of the European Communities 31 . 3. 94 by reference year and expressed in the unit of the quota in question ; whereas if the quota is set in ecus, the coun ­ ter-value of the currency in which previous imports are expressed must be calculated in accordance with Article 18 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (') ; Whereas in view of the special nature of transactions concerning products covered by quotas, the period of vali ­ dity of import licences should be set at six months from the date of issue by the Member States ; Whereas measures provided for in this Regulation are in accordance with the opinion of the Committee set up under Regulation (EC) No 520/94, competent authorities listed in Annex I to Regulation (EC) No 738/94. 2. The evidence referred to in Article 7 of Regulation (EC) No 520/94 must refer to the release for free circula ­ tion of products originating in the People's Republic of China covered by the quota to which the application refers, during calendar years 1991 and 1992. Instead of the evidence referred to under the abovemen ­ tioned first indent of Article 7, applicants may enclose with their licence applications documents drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the products in quesiton carried out by them or, where applicable, by the operator whose activities they have taken over during calendar years 1991 and 1992. 3 . Article 18 of Regulation (EEC) No 2913/92 shall apply, where appropriate, to evidence expressed in foreign currency. HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down specific provisions for the administration of the quantitative quotas referred to in Annex II to Council Regulation (EC) No 519/94 of 7 March 1994, for the period 15 March to 31 December 1994. Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation . Article 5 In accordance with Article 8 of Regulation (EC) No 520/94, Member States shall inform the Commission no later than 26 April 1994 at 10 a.m. Brussels time of the number and aggregate amount of the import applications and of the amount of the previous imports carried out by traditional importers during each year of the reference periods referred to in Article 3 (2) of this Regulation. Article 2 The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade flows, referred to in Article 2 (2) (a) of Regulation (EC) No 520/94. Article 6 The Commission shall inform Member States no later than 28 April 1994 of the decisions establishing the quantitative criteria according to which traditional impor ­ ters' applications are to be met. Article 3 1 . The portions of each quantitative quota set aside for traditional importers and other importers are set out in Annex I to this Regulation . The predetermined quantities referred to in Articles 10 and 12 ( 1 ) of Regulation (EC) No 520/94 are indicated in Annex II to this Regulation. 2. The reference period referred to in Article 6 (2) of Regulation (EC) No 520/94 shall comprise calendar years 1991 and 1992. Article 7 1 . Licence applications for the part of the quota set aside for other importers shall be lodged with the compe ­ tent administrative authorities listed in Annex I to Regu ­ lation (EC) No 738/94 between 26 April and 28 April 1994, at 5 p.m. Brussels time. 2. For the verification and utilization of the Commu ­ nity balance available, the following provisions shall apply ;  the competent authorities in the Member States shall notify the Commission as from 26 April 1994 at 10 a.m. Brussels time, and up to 29 April 1994 at 5 p.m. Brussels time, of the import licence applications received in chronological order of receipt, Article 4 1 . Applications for import licences for the portion of the quota set aside for traditional importers shall be lodged between 5 April and 12 April 1994 with the (') OJ No L 302, 19 . 10 . 1992, p. 1 . 31 . 3. 94 Official Journal of the European Communities No L 87/85  the Commission shall examine all the applications notified and, on completion of this examination, send notification to confirm the applications that can be met and inform the Member States of the rate of depletion of the Community balance and, where applicable, of the date on which the procedure referred to above may be repeated. Should the quota be exceeded during the initial implementation phase, the Commission shall convene a meeting of the Committee set up under Regulation (EC) No 520/94 to deal with the matter,  normally the notifications referred to in the previous paragraphs shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. Notification codes for each quota are listed in Annex III. Article 8 Any import licence application for one of the footwear quotas covering two CN headings must give the break ­ down of the quantities applied for by CN heading. Article 9 The period of validity of the import licences issued by the competent authorities in the Member States shall be six months from the date of issue. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1994. For the Commission Leon BRITTAN Member of the Commission No L 87/86 Official Journal of the European Communities 31 . 3 . 94 ANNEX I ALLOCATION OF QUOTAS Portion reserved Portion reserved Product description CN code for traditional for other importers importers Gloves 4203 29 ECU 64 509 156 ECU 11 383 969 (85 %) (15 %) Footwear falling within HS/CN codes ex 6402 19 (') 22 166 666 pairs 5 541 667 pairs ex 6402 99 (') (80 %) (20 %) ex 6403 19 (') 1 741 666 pairs 435 417 pairs (80 %) (20 %) 6403 51 1 583 334 pairs 395 833 pairs 6403 59 (80 %) (20%) ex 6403 91 (') 6 286 466 pairs 1571617 pairs ex 6403 99 (&gt;) (80 %) (20 %) ex 6404 1 1 (') 10 671 666 pairs 2 667 917 pairs (80 %) (20 %) 6404 19 10 18 399 600 pairs 4 599 900 pairs (80 %) (20 %) Tableware, kitchenware of porcelain or 6911 10 24 700 tonnes 6 175 tonnes china (80 %) (20 %) Ceramic tableware or kitchenware 6912 00 18 810 tonnes 4 703 tonnes (80 %) (20 %) Glassware of a kind used for table, etc . 7013 6 966 tonnes 1 742 tonnes (80 %) (20 %) Car radios falling within HS/CN codes 8527 21 1 330 000 units 332 500 units 8527 29 107 666 units 26 917 units (80 %) (20 %) Toys falling within HS/CN codes 9503 41 ECU 119 223 812 ECU 39 741 271 9503 49 ECU 49 786 532 ECU 16 595 510 9503 90 ECU 301 634 500 ECU 100 544 833 (75 %) (25 %) (') Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 1 2 for use in sporting activities, with a single ­ or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid , mechanical components which absorb or neutralize impact or materials such as low-density polymers. 31 . 3 . 94 Official Journal of the European Communities No L 87/87 ANNEX II PREDETERMINED MAXIMUM QUANTITY Product description CN code Predetermined maximum quantity Gloves 4203 29 ECU 50 000 Footwear falling within HS/CN codes ex 6402 1 9 (') 4 000 pairs ex 6402 99 (') ex 6403 19 (") 4 000 pairs 6403 51 4 000 pairs 6403 59 ex 6403 91 (') 4 000 pairs ex 6403 99 (') ex 6404 1 1 (') 4 000 pairs 6404 19 10 4 000 pairs Tableware, kitchenware of porcelain or 6911 10 8 tonnes china Ceramic tableware or kitchenware 6912 00 8 tonnes Glassware of a kind used for table 7013 6 tonnes Car radios falling within HS/CN codes 8527 21 4 000 units 8527 29 4 000 units Toys falling within HS/CN codes 9503 41 ECU 75 000 9503 49 ECU 75 000 9503 90 ECU 75 000 (') Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 1 2 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. No L 87/88 Official Journal of the European Communities 31 . 3. 94 ANNEX III SIGL CODES Product description CN code SIGL Code Gloves 4203 29 4203A Footwear falling within HS/CN codes ex 6402 19 (') 6402A ex 6402 99(0 ex 6403 19 (') 6403A 6403 51 3403B 6403 59 ex 6403 91 (') 6403C ex 6403 99 (') ex 6404 1 1 (') 6404A 6404 19 10 6404B Tableware, kitchenware of porcelain or 6911 10 691 1A china Ceramic tableware or kitchenware 6912 00 69 12A Glassware of a kind used for table, etc 7013 7012A Car radios falling within HS/CN codes 8527 21 8527A 8527 29 8527B Toys falling within HS/CN codes 9503 41 9503A 9503 49 9503B 9503 90 9503C (') Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 1 2 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and which technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers.